Citation Nr: 0402801	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at private facilities from June 28, 2002, to June 
30, 2002.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 determinations by the Department 
of Veterans Affairs Medical Center (VAMC) in Iron Mountain, 
Michigan, that the veteran was not entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred through Cardiovascular Associates in June 2002.  The 
veteran subsequently appealed that decision.  During that 
stage of the appeal, the VAMC issued a Statement of the Case 
(SOC) in January 2003.


FINDINGS OF FACT

1.  The veteran incurred medical expenses at two private 
medical facilities from June 28, 2002, through June 30, 2002.

2.  VA payment or reimbursement of the costs of the private 
medical care provided from June 28, 2002, through June 30, 
2002, was not authorized prior to the veteran's undergoing 
that treatment.

3.  The preponderance of the credible and probative evidence 
establishes that the private medical care provided from June 
28, 2002, through June 30, 2002, was not for, or adjunct to, 
a service-connected disability.

4.  The veteran is not personally liable for treatment 
received at two private facilities from June 28, 2002, 
through June 30, 2002.


CONCLUSIONS OF LAW

1.  In the absence of prior VA authorization for payment of 
the private medical expenses incurred from June 28, 2002, 
through June 30, 2002, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 
(2003).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from June 28, 2002, through June 
30, 2002, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board finds that the requirements of the VCAA have been 
satisfied in this matter to the extent possible.  We note 
that the development of medical evidence appears to be 
complete.  Unlike many questions subject to appellate review, 
the issue of whether the appellant is entitled to 
reimbursement or payment of medical expenses, by its very 
nature, has an extremely narrow focus.  The VAMC, in several 
letters issued in December 2002, and the January 2003 SOC, 
set forth the law and facts in a fashion that clearly and 
adequately explained the basis for its decision.  The veteran 
has not submitted or made reference to any additional records 
which would tend to substantiate his claim.  Furthermore, the 
facts underlying this case do not appear to be in dispute.  
It appears clear, therefore, that there are no outstanding 
records or other evidence that could support the claim.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Entitlement to payment or reimbursement for medical 
expenses incurred at a private facility from June 29, 2002, 
to June 30, 2002

The record reflects that, on June 28, 2002, the veteran was 
admitted to the Howard Young Medical Center.  According to a 
January 2003 letter from Dr. D.M., he was given a diagnosis 
of myocardial infarction.  He was promptly administered 
thrombolytic therapy, but continued to have chest pains.  
Later that day, he was transferred to Wausau Hospital.  
Shortly after his arrival at that facility, the veteran was 
taken by Dr. D.M. to the cardiac catherization laboratory, 
where he underwent an emergency percutaneous intervention.  

On October 1, 2002, the veteran contacted the Iron Mountain 
Fee Basis Office about obtaining payment or reimbursement for 
expenses incurred during his June 2002 hospitalizations.  He 
advised VA personnel that he had received some assistance 
with his bills, but that he was still liable for $6,000.00 in 
medical expenses.  According to the text of the January 2003 
SOC, the veteran was unable to explain precisely what kind of 
assistance he had received.  VA personnel subsequently 
contacted both private medical facilities, and determined 
that they had both written off the veteran's entire balances 
under their Community Cares Program.  The remaining $6,000.00 
in medical expenses was with Cardiovascular Associates, which 
was the office of Dr. D.M., the physician who treated the 
veteran during his admission to Wausau Hospital.

In December 2002, the VAMC denied entitlement to payment or 
reimbursement of medical expenses incurred through 
Cardiovascular Associates on the basis that the veteran had 
already received financial assistance in paying his bills.  
The VAMC also denied his claim on the grounds that he could 
have been transferred to a VA facility instead of Wausau 
Hospital.  In the January 2003 SOC, the VAMC also denied 
payment or reimbursement for private medical expenses on the 
basis that the veteran had not filed his claim within 90 days 
of his discharge from that hospital on June 30, 2002.

As noted in the Introduction, above, the veteran subsequently 
appealed the VAMC's denial of his claim.  The veteran has 
contended that he was in no condition during his 
hospitalization at Howard Young Medical Center to arrange for 
his transfer to the VAMC instead of Wausau Hospital.  In 
support of this argument, the veteran submitted a letter from 
Dr. D.M. in which the physician indicated that urgent care 
was needed for the veteran on June 28, 2002, and that Wausau 
Hospital was the closest facility available to provide that 
care.  The physician essentially argued that his transfer was 
performed expeditiously to minimize myocardial damage, and 
that it would have been detrimental to attempt to transfer to 
the veteran to the VAMC.

In a statement received in January 2003, the veteran also 
indicated that he had been given morphine shortly after his 
admission, and that he was unaware of what was happening to 
him.  He noted that he had no knowledge of being transferred 
to another facility.  The veteran reported that he is now 
unemployed and unable to pay his medical bills.  He indicated 
that he did not have any insurance at the time of his 
hospitalization, and that he applied for assistance through 
the hospital fee care program, which resulted in $24,000.00 
in medical expenses being waived.  He noted that he was first 
told of possible assistance through VA by Cardiovascular 
Associates, but that this was apparently only after it was 
too late to apply.  The veteran asserted, however, that his 
medical bills present a formidable financial burden and that 
he hoped that VA could reconsider its denial.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in January 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility.  Moreover, specific formalities which must 
be followed under 38 C.F.R. § 17.54 were not complied with 
here, as a result of which proper authorization from VA was 
not obtained.  Accordingly, the Board must conclude in this 
case that prior authorization for the private medical 
treatment received in June 2002 was not obtained pursuant to 
38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims has stated that 
a "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 
(2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the record reflects that the veteran is not 
service-connected for any disability.  Thus, the Board finds 
that the veteran was not treated for a service-connected 
disability in June 2002, nor was the condition for which he 
was treated either associated with, or aggravating, an 
adjudicated service-connected disability.  In short, the 
first criterion for payment or reimbursement of unauthorized 
medical expenses under the regulation at 38 C.F.R. § 17.120, 
which implements the statute at 38 U.S.C.A. § 1728, has not 
been met.  

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-.1008 
(2003).  

However, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he 
has no entitlement to care of services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expense 
of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) 
and (f)(2)(A).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following:  (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).

The record reflects that, immediately following his discharge 
from Wausau hospital, the veteran applied with a hospital fee 
care program, which resulted in $24,000.00 in medical 
expenses being waived by Wausau Hospital and Howard Young 
Medical Center.  As noted above, a veteran is only considered 
to be "personally liable" for treatment if he has no 
entitlement to care of services under a health-plan contract, 
which includes a medical or hospital service agreement or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  See 38 U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A).  In 
this instance, the Board believes that the Community Cares 
Program qualifies as such an arrangement because a 
substantial portion of the veteran's medical expenses 
resulting from his June 2002 hospitalization were provided 
for.  Thus, the Board finds that the veteran is not 
personally liable for the medical expenses incurred as a 
result of his June 2002 hospitalization, as that term is 
defined under the applicable statute.

Furthermore, the Board concludes that, even if the veteran 
were not found to be personally liable for the private 
medical expenses incurred in June 2002, the record reflects 
that he did not file a claim for reimbursement of medical 
expenses within 90 days of his discharge from Wausau 
Hospital.  As noted above, the veteran was discharged from 
that facility on June 30, 2002, and he first contacted the 
Iron Mountain VAMC about receiving reimbursement for his 
expenses on October 1, 2002.  Thus, because his claim was 
untimely, the Board finds that the veteran is not entitled to 
receive reimbursement of medical expenses under the 
provisions of 38 C.F.R. § 17.1004(d).

The Board has considered the veteran's contention that 
repaying these bills would result in severe financial 
hardship.  However, while the Board is certainly sympathetic 
toward the veteran, we are bound by the law, and our decision 
is dictated by the relevant statutes and regulations.  
Moreover, the Board is without authority to grant benefits 
simply because we might perceive the result to be equitable.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  We further observe that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from June 28, 2002, to June 
30, 2002, is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



